DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because independent claims 1, 8, and 9 recite “at least one control unit” in the preamble and then recite (as well as the independent claims) “the control unit”, instead of “the at least one control unit”. Appropriate correction is required to maintain consistency across the claim set. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
 -Control unit configured to detect, switch, reduce and/or limit, recalculate in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: 
-Figure 1 , Control Unit 2 appears to be a vehicle ECU connected to sensors and to the machine-readable memory medium 8. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 recite “an evaluable scanning area of sensors” in the preamble, then recites “a scanning area of the sensors”. It is unclear if the scanning area of sensors mentioned later in the claim is the same as the scanning area mentioned in the preamble or a different area. Furthermore, the claims recite “evaluating sensor data” in the preamble, and the recite “an evaluation”. These limitations are indefinite because it is unclear if the evaluation mentioned later in the claim is referring to the same evaluation process mentioned in the preamble or a different process that utilizes sensor data.
Claims 2-7 depend from claim 1, include all of its limitations, and do not cure its deficiencies. Therefore, claims 2-7 are rejected for the same rationale. 
Claim 4 recites “an evaluation of sensor data of different sensors”. This limitation is indefinite because it is unclear if this evaluation refers to the evaluation of sensor data recited in the preamble of claim 1 or the evaluation recited in the limitations of claim 1 from which claim 4 depends, or if it refers to a different evaluation process. This renders the metes and bounds of the claim to indefinite.
Claim 5 recites “the limitation to the subarea of the scanning area”. There is insufficient antecedent basis for this limitation in the claim, and in the claims from which this claim depends. Furthermore, the claim recites “a perception-response” model. This limitation is indefinite because neither the claim, nor the specification provide a clear definition/ explanation of what this model does to the evaluated sensor data that results in the limitation to the subarea and the selection of at least one sensor. Therefore, it does not clearly set forth the metes and bounds of the claim, rendering the claim scope indefinite. 
Claim 6 depends from claim 5, includes all of its limitations, and does not cure its deficiencies. Therefore, it is rejected in the same manner. 
Claim 6 recites “regional behavior patterns of road users”. The term "regional" in this limitation is a relative term, which renders the claim indefinite.  The term "regional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which region (geographic, topographic area, zone) these behavior patterns are related. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites “the at least one sensor”. This limitation is indefinite because it does not clearly define if this “at least one sensor” is the “at least one selectable sensor” in claim 3, or among the sensor set recited in claim 1 (both claims which claim 7 depends). This renders the claim scope indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RALF DR (EP-1739454-A2).
Regarding claims 1, 8, and 9, RALF DR teaches a method for a vehicle control for adapting an evaluable scanning area of sensors and for evaluating sensor data as a function of a driving situation (Figure 1; [0003]), the method comprising: detecting a hazardous situation by evaluating the sensor data 
Regarding claim 2, RALF DR discloses the features of claim 1 and further disclose in the hazard mode of the control unit, the scanning area of the sensors is reduced to a subarea by the control unit (([0013]: “The increased computing power for the relevant distance sensors 15-17 requires a reduction in the evaluation of the other distance sensors”, “If additional computing power is required, the rear 
Regarding claim 3, RALF DR discloses the features of claim 1 and further disclose in the hazard mode of the control unit, the sensor data utilized for the evaluation are limited to the sensor data of at least one selectable sensor ([0013]: “The increased computing power for the relevant distance sensors 15-17 (i.e. selectable sensors) requires a reduction in the evaluation of the other distance sensors”, “If additional computing power is required, the rear distance sensors 11-13 can also be switched off”).
Regarding claim 4, RALF DR  disclose the features of claim 1 and further disclose in the hazard mode of the control unit, an evaluation of sensor data of different sensors is carried out prioritized by the control unit ([0013]: “the evaluation unit must evaluate the two objects and give priority to the distance sensors tracking the more critical object”).
Regarding claim 5, RALF DR  discloses the features of claim 3 and further disclose the limitation to the subarea of the scanning area and a selection of the at least one selectable sensor is carried out in the hazard mode of the control unit based on a perception-response model of the control unit ([0004]: “The frequency of the operation for the hazard assessment of an object is increased when the object represents a high hazard level or decreased when it represents a low hazard level. That is, the operation of hazard assessment is not performed at a uniform frequency for all obstacles, but at different frequencies according to the hazard levels”; “On the other hand, due to the low frequency of the hazard judgment operation for obstacles with a low hazard level, the CPU can operate at a high frequency for obstacles with a high hazard level, so that it operates without any delay in operation and response, so that timely and quick control of the vehicle for Avoidance of the obstacle is created”). 
Regarding claim 6, RALF DR discloses the features of claim 5 and further disclose the perception- response model is generated by the control unit and/or by at least one server unit which is communicable with the control unit, based on regional behavior patterns of road users ([0004]: “dynamic relativity of the vehicle with respect to each obstacle in front of the vehicle, which is represented at least by a speed and a direction of the obstacle. The danger level of the detected obstacles is determined in accordance with the dynamic relativity, and the danger assessment is carried out at a frequency which is increased or decreased in accordance with the danger level”; A road user in an obstacle).
Regarding claim 7, RALF DR disclose the teachings of claim 3 and further disclose the at least one sensor is a camera, or a radar sensor, or a LIDAR sensor, or an ultrasonic sensor, or an infrared sensor, or a magnetic field sensor, or a gas sensor ([0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALTINGER teaches method for detecting a hazardous situation in road traffic, wherein visible surroundings of a motor vehicle are scanned by way of at least one surroundings monitoring sensor for the presence of a trigger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/RAMI KHATIB/Primary Examiner, Art Unit 3669